USDC IN/ND case 3:19-cv-01092-DRL-MGG document 38 filed 08/24/20 page 1 of 5


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JUSTIN BUNCH,

                         Plaintiff,

         v.                                               CAUSE NO. 3:19-CV-1092-DRL-MGG

 ROBERT E. CARTER et al.,

                         Defendants.

                                        OPINION & ORDER

        Justin Bunch, a prisoner without a lawyer, filed a motion for leave to amend his complaint to

add additional parties. Under Federal Rule of Civil Procedure 15, and in the interest of justice, noting

the motion was timely filed, the motion is granted. The court now proceeds to screen the amended

complaint.

        “A document filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under 28 U.S.C. § 1915A,

the court still must review the complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim, or seeks monetary relief against an immune defendant. To state a 42 U.S.C. § 1983 claim,

a plaintiff must allege “(1) that defendants deprived him of a federal constitutional right; and (2) that

the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        As with his original complaint, Mr. Bunch alleges that, on February 2, 2018, he submitted a

written request for protective custody because a group of other inmates at the Miami Correctional

Facility (MCF) had assaulted him and threatened to do so again. Unit Team Manager James Williams

denied this request. On November 22, 2018, these inmates assaulted Mr. Bunch, resulting in a broken

arm, broken teeth, and a cranial injury. Shortly thereafter, Mr. Bunch notified Sergeant Amber Smith
USDC IN/ND case 3:19-cv-01092-DRL-MGG document 38 filed 08/24/20 page 2 of 5


and Lieutenant Robert Bennett1 in person and in writing of the ongoing risk to his safety posed by

these inmates, but they didn’t take any steps to protect him. On October 30, 2018, he spoke directly

to Warden William Hyatt and told him he was at risk of being attacked. The warden allegedly

responded, “I don’t offer [protective custody] here. Don’t break the law and you won’t come to

prison.”

        On November 28, 2018, Mr. Bunch returned to his dormitory, and these inmates attacked him

again by stabbing him and stomping on him. He went to the hospital and was in the infirmary for

thirteen weeks as a result of his extensive injuries. He also developed severe anxiety disorder and post-

traumatic stress disorder. Based on these facts, this court previously granted him leave to proceed

against Unit Team Manager Williams, Lieutenant Bennett, and Sergeant Smith. He now seeks to add

as defendants Indiana Department of Correction Commissioner Robert Carter, Warden Hyatt,

Deputy Warden Sharon Hawk, Major Tucker (first name unknown), and Captain Kieninger (first name

unknown).

        The Eighth Amendment imposes a duty on prison officials “to take reasonable measures to

guarantee the safety of inmates” and to “protect prisoners from violence at the hands of other

prisoners.” Farmer v. Brennan, 511 U.S. 825, 832-33 (1994). However, “prisons are dangerous places,”

as “[i]nmates get there by violent acts, and many prisoners have a propensity to commit more.”

Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008). Therefore, a failure-to-protect claim cannot be

predicated “merely on knowledge of general risks of violence in a detention facility.” Brown v. Budz,

398 F.3d 904, 913 (7th Cir. 2005). Instead, the plaintiff must establish that “the defendant had actual

knowledge of an impending harm easily preventable, so that a conscious, culpable refusal to prevent




1The original and amended complaints refer to this defendant as “Lieutenant Bennit” or “Lieutenant
Bennette.” The court uses the spelling contained in Lieutenant Bennett’s answer to the original complaint. See
ECF 12.


                                                      2
USDC IN/ND case 3:19-cv-01092-DRL-MGG document 38 filed 08/24/20 page 3 of 5


the harm can be inferred from the defendant’s failure to prevent it.” Santiago v. Wells, 599 F.3d 749,

756 (7th Cir. 2010).

        Giving him the inferences to which he is entitled at this stage, Mr. Bunch plausibly alleges that

Unit Team Manager Williams, Sergeant Smith, Lieutenant Bennett, and Warden Hyatt had specific

knowledge of an impending risk of harm and brushed off his concerns rather than taking steps to

protect him. As a result, he was attacked and suffered serious injuries. He will be permitted to proceed

on an Eighth Amendment claim against these defendants.

        As to the other defendants, he alleges generally that these individuals were responsible for his

safety at MCF and, in the case of Deputy Warden Hawk, that she had general knowledge of a “risk of

harm to the plaintiff’s physical safety.” There is no general respondeat superior liability under section

1983, and these defendants cannot be held liable for the misdeeds of other prison staff simply because

they oversee operations in the prison or supervise lower-level employees. J.K.J. v. Polk Cty., 960 F.3d

367, 377 (7th Cir. 2020); Burks v. Raemisch, 555 F.3d 592, 593 (7th Cir. 2009). Mr. Bunch does not

explain how these defendants were personally involved in his requests for protection or what specific

information was conveyed to them, and their response thereto, such that the court might infer that

they were deliberately indifferent to his safety. He has not alleged a plausible claim against these other

defendants.

        Mr. Bunch also seeks leave to proceed on a claim for injunctive relief. In prison conditions

cases, the court has limited authority to order injunctive relief. Westefer v. Neal, 682 F.3d 679 (7th Cir.

2012). Specifically, “the remedial injunctive relief must be narrowly drawn, extend no further than

necessary to correct the violation of the Federal right, and use the least intrusive means necessary to

correct the violation of the Federal right.” Id. Mr. Bunch is currently housed at New Castle

Correctional Facility, whereas these events occurred at MCF. Although he expresses a general concern

that he may be transferred back to MCF, he has not alleged any factual content to suggest that a



                                                    3
USDC IN/ND case 3:19-cv-01092-DRL-MGG document 38 filed 08/24/20 page 4 of 5


transfer to MCF is imminent. To the extent he has concerns about his safety at New Castle, such

allegations fall outside the scope of the claims raised in this lawsuit against the defendants located at

MCF. Therefore, he may not proceed on a claim for injunctive relief.

        For these reasons, the court:

        (1) GRANTS the plaintiff’s motion for leave to amend his complaint (ECF 30), and

DIRECTS the clerk to docket the amended complaint (ECF 30-1) as a separate docket entry;

        (2) GRANTS the plaintiff leave to proceed on a claim against Warden William Hyatt, Unit

Team Manager James Williams, Lieutenant Robert Bennett, and Sergeant Amber Smith in their

personal capacity for money damages for failing to protect him from being assaulted by other inmates

at the Miami Correctional Facility;

        (3) DISMISSES Commissioner Robert Carter, Assistant Warden Sharon Hawk, Major Tucker,

and Captain Kieninger;

        (4) DISMISSES all other claims;

        (5) DIRECTS the clerk to request a Waiver of Service from (and, if necessary, the United

States Marshals Service to serve process on) Warden William Hyatt, Unit Team Manager James

Williams, Lieutenant Robert Bennett, and Sergeant Amber Smith, and to send them a copy of this

order and the amended complaint pursuant to 28 U.S.C. § 1915(d);

        (6) ORDERS the Indiana Department of Correction to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment date, work location,

and last known home address of any defendant who does not waive service if they have such

information, to the extent such information is available; and

        (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Warden William Hyatt, Unit Team

Manager James Williams, Lieutenant Robert Bennett, and Sergeant Amber Smith to respond, as




                                                   4
USDC IN/ND case 3:19-cv-01092-DRL-MGG document 38 filed 08/24/20 page 5 of 5


provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for

which the plaintiff has been granted leave to proceed in this screening order.

       SO ORDERED.

       August 24, 2020                                 s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  5
